8 N.Y.2d 928 (1960)
Rosalie A. Verduce et al., Appellants,
v.
Board of Higher Education in the City of New York, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued May 23, 1960.
Decided June 10, 1960.
Benjamin H. Siff and Lester Lewis Jay for appellants.
Charles H. Tenney, Corporation Counsel (Alfred Weinstein, Seymour B. Quel and Stanley Katz of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS and FOSTER. Taking no part: Judge BURKE.
Judgment reversed and a new trial granted, with costs to abide the event. On the particular facts of this case, and for the reasons stated in the dissenting opinion in the Appellate Division, issues of fact were presented which should have been submitted to a jury. No opinion.